

TECHNOLOGY LICENSE
 
THIS TECHNOLOGY LICENSE (as amended, modified, supplemented or restated from
time to time, this "Agreement") is made and entered into as of the 12th day of
February, 2007, by and between Gemini Environmental Corporation, a corporation
organized under the laws of the State of Delaware ("Licensor"), and Full Circle
Industries, Inc., a corporation organized under the laws of the State of Nevada
("Licensee"). Licensor and Licensee are sometimes hereinafter referred to
individually as a "Party" and collectively as the "Parties."
 
RECITALS


WHEREAS, Licensee is a company promoting, among other things, conversion of the
cellulose fractions of municipal solid waste and other opportunistic feedstocks
into fuels;


WHEREAS, Licensor has developed the Technology, owns the patents and
intellectual property for and has maintained rights to license the Technology
(as herein defined);


WHEREAS, Licensee wishes to license the Technology from Licensor for use in
connection with Licensee’s desire to develop and commercialize the production of
fuels from cellulose, and Licensor desires to grant such license to Licensee,
all on the terms and conditions set forth herein;


WHEREAS, Licensor’s Technology is capable and pre-commercially developed to
process this type of feedstock; and


WHEREAS, Licensee desires to obtain from Licensor a license to use the
Technology in the Territory, and Licensor desires to grant such license to
Licensee, all on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained herein, Licensor and Licensee hereby agree as
follows:
 
ARTICLE I


DEFINITIONS AND INTERPRETATION


1.1 Terms Defined Above. As used in this Technology License, each of the terms
"Agreement," "Licensee," "Licensor," "Party," and "Parties" shall have the
meaning assigned to such term hereinabove.


1.2 Additional Defined Terms. As used in this Agreement, each of the following
terms shall have the meaning assigned to such term below.
 
"Additional Facility License" shall have the meaning set forth in Section 2.7.


"By-Products" shall mean salable materials, which result from operation of the
Process, and which are not the intended final product.


"Commercial Operation" shall mean the continuous operation of a Project after
completion of the commissioning of the Project, which shall be deemed to occur
no earlier than the satisfaction of all contractual requirements (e.g.,
completion of all tests required under applicable construction contracts) and
material regulatory requirements (e.g., tests required under applicable
governmental permits and approvals) in connection with the commencement of
continuous commercial operations.


"Confidential Information" shall mean, in whatever form, tangible or intangible,
whether written, oral or visual, including electronic data recorded or retrieved
by any means, any and all trade secrets, confidential knowledge, and proprietary
data of a Party (the "Disclosing Party"), including technical specifications,
diagrams, flow charts, methods, processes, procedures, discoveries, concepts,
calculations, techniques, formulas, systems, production plans, designs, research
and development plans, business opportunities, cost and pricing data, customer
records and lists, special chemical, engineering, manufacturing, financial, and
marketing know-how, but expressly excluding information which (a) was generally
available to the public prior to the time of disclosure to the other Party (the
"Receiving Party"), (b) becomes generally available to the public through no act
or omission of the Receiving Party, or any employee, agent or contractor of the
Receiving Party, or (c) becomes available to the Receiving Party through or from
a third party who is not an agent, contractor or employee of the Receiving Party
and who is not, to the knowledge of the Receiving Party after reasonable
investigation, under any obligation of confidentiality to the Disclosing Party.

 

--------------------------------------------------------------------------------


 
"Effective Date" shall mean the date first hereinabove written.


"Event of Default" shall have the meaning set forth in Section 6.2.


"Force Majeure" shall mean an event or occurrence that is not reasonably
foreseeable by a Party, is beyond such Party's reasonable control, and is not
caused by its negligence or lack of due diligence, including acts of God,
strikes, labor disputes, lockouts or other industrial disturbances, riots,
epidemics, landslides, lightning, earthquakes, fires, storms, washouts, the
enactment of, or changes in, Laws, the cancellation or withdrawal of a
governmental permit, arrests and restraints of governments and people, civil
disturbances and explosions; provided, however, neither economic hardship of
either Party nor changes in market conditions shall constitute a Force Majeure.


"Governmental Authority" shall mean any national, state or local government, any
political subdivision or any governmental, quasi-governmental, judicial, public
or statutory instrumentality, authority, body or entity, or other regulatory
bureau, authority, body or entity.


"Improvements" shall mean all inventions, modifications, revisions, alterations,
enhancements, betterments, ideas, and discoveries (whether or not patentable)
conceived or reduced to practice (actually or constructively) by either Party or
under the direction of either Party or acquired by Licensor or Licensee by
operation of any license or sublicense of the Technology to any Person, or from
any other source and which, in any case, are based in any way on, or arise in
any manner out of, all or any portion of the Process, the Patents, the Licensor
Confidential Information or the Intellectual Property, or any such invention,
modification, revision, alteration, enhancement, betterment, idea or discovery
to any of the foregoing, including any developed through reverse engineering or
independent derivation.


"Intellectual Property" shall mean the Patents and all United States and foreign
patents, applications therefore, know-how, copyrightable works and applications
for registration and registrations thereof, trademarks, trade names, service
marks and all other intellectual property rights with respect to or relating to
all or any portion of the Process.


"Law" shall mean any applicable Federal, state, local or other constitution,
charter, act, statute, law, ordinance, code, rule, regulation, or order, or
other legislative or administrative action of a Governmental Authority, or a
final decree, judgment, or order of a court having jurisdiction over any
relevant Project or any Party.


"License" shall have the meaning assigned in Section 2.1.


"License Fee" shall have the meaning assigned in Section 2.6.


"Licensee Indemnitees" shall have the meaning assigned in Section 7.1.


"Licensor Confidential Information" shall mean any Confidential Information
relating to or arising out of any aspect of the Technology or Licensor's
business other than information specifically related to a Project that is in the
public domain. For purposes of this Agreement, and without otherwise affecting
the respective ownership rights of Persons thereto, where any Confidential
Information relating to or arising out of any aspect of the Technology is
developed by any Person who is an affiliate of both Parties, then such
Confidential Information shall be deemed to be Licensor Confidential
Information.
 
"Licensor Indemnitees" shall have the meaning assigned in Section 7.2.

2

--------------------------------------------------------------------------------


 
"Notice" shall have the meaning assigned to such term in Section 9.6.


"Patents" shall mean, collectively, that certain U.S. Patent Application filed
with United States Patent and Trademark Office on July 21, 2006, entitled “SOLID
WASTE TREATMENT APPARATUS AND METHOD” and any patents that issue therefrom; any
and all continuations, continuations-in-part, divisionals, reissues,
reexaminations or extensions thereof; all corresponding foreign counterpart
patents and applications thereto; and any additional patents issued to Licensor
from time to time by the United States Patent and Trademark Office.


"Person" shall mean any individual, partnership, corporation, Limited Liability
Company, association, business, trust, government or political subdivision
thereof, Governmental Authority, or other entity.


"Prime Rate" shall mean the per annum rate of interest announced or published
from time to time by The Chase Manhattan Bank, N.A., as its reference or prime
rate.


"Process" shall mean the process for cellulosic and other materials as more
particularly described on Exhibit A.


"Products" shall mean By-Products, goods and materials produced through the
Technology.


"Project" shall mean a facility established for the purpose of using and
practicing the Technology in the production of one or more Products.


"Project Entity" shall mean each entity formed for the ownership of a Project.


"Project Lender" shall mean any bank, financial institution or other Person (or
trustee or agent for any such Person) providing any financing for, in whole or
in part, the design, acquisition, construction, refurbishment, modification,
start-up, testing, operation, maintenance or repair of any Project.


"Royalty" shall have the meaning assigned in Section 2.4.


"Technology" shall mean, collectively, the Process, the Patents, the
Intellectual Property, the Licensor Confidential Information, and all
Improvements.


"Term" shall have the meaning assigned in Section 6.1.


"Territory" shall mean all countries through out the world.


1.3 References. References in this Agreement to Exhibit, Article or Section
numbers shall be to Exhibits, Articles and Sections of this Agreement, unless
expressly stated herein to the contrary. References in this Agreement to
"hereby," "herein," "hereinabove," "hereinafter," "herein below," "hereof,"
"hereunder," or words of similar import shall be to this Agreement in its
entirety and not only to the particular Exhibit, Article or Section in which
such reference appears. References in this Agreement to "includes" or
"including" shall mean "includes, without limitation," or "including, without
limitation," as the case may be. References in this Agreement to statutes,
sections or regulations are to be construed as including all statutory or
regulatory provisions consolidating, amending, replacing, succeeding or
supplementing the statute, section or regulation referred to. References in this
Agreement to "writing" include printing, typing, lithography, facsimile
reproduction and other means of reproducing words in a tangible visible form.
References in this Agreement to agreements and other contractual instruments
shall be deemed to include all exhibits and appendices attached thereto and all
subsequent amendments and other modifications to such instruments, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement. References in this Agreement to Persons include their
respective successors and permitted assigns.


1.4 Articles and Sections. This Agreement, for convenience only, has been
divided into Articles and Sections and it is understood that the rights, powers,
privileges, duties, and other legal relations of the Parties shall be determined
from this Agreement as an entirety and without regard to the aforesaid division
into Articles and Sections and without regard to headings affixed to such
Articles or Sections.

3

--------------------------------------------------------------------------------


 
1.5 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural and likewise the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine, and neuter, when such construction
is appropriate, and specific enumeration shall not exclude the general, but
shall be construed as cumulative. Definitions of terms defined in the singular
or plural shall be equally applicable to the plural or singular, as the case may
be.


1.6 Incorporation of Exhibits. The Exhibits attached to this Agreement are
incorporated herein and shall be considered a part of this Agreement for all
purposes.
 
ARTICLE II


GRANT OF LICENSE


2.1 License. Subject to the further provisions of this Section 2.1 and Section
9.1, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Licensor hereby grants to Licensee from and after
the Effective Date, and Licensee hereby accepts from and after the Effective
Date, a non-exclusive, non-transferable, non-sub-licensable license in the
Territory during the Term to use the Technology solely for the purpose of
producing fuels pursuant to the terms and conditions set forth herein (the
"License"). Due to the unique and proprietary nature of the Technology, Licensee
agrees not to utilize a process, system or method that is competitive with, or
an alternative to, the Technology in any Project during the Term. Licensor and
Licensee acknowledge and agree that the proprietary rights of Licensor in the
Technology are extremely valuable separate and apart from any patent rights
related thereto, including the Patents and any rights related thereto, and that
the issuance of any additional patent related to the Process or the Technology
or the invalidation, expiration or failure to obtain or prosecute any of the
Patents shall not in any way affect the rights granted in this Section 2.1.
 
2.2 Limitation on Use of Technology. Licensee shall use the Technology in the
precise manner indicated in this Agreement and in any specifications that may be
provided to Licensee by Licensor from time to time. The License does not permit
Licensee to, and Licensee shall not, (i) modify, disassemble, decompile or
reverse engineer the Technology nor permit any third party to do so; (ii) use
the Technology in any manner to provide service bureau, time-sharing or other
outsourced services to third parties, or (iii) make any material changes in the
use or application of the Technology as set forth in such specifications without
the prior written consent of Licensor, which consent shall not be unreasonably
withheld so long as Licensor has been provided with all reasonably necessary
information as to the basis for the requested change and has received
reimbursement for the reasonable direct cost to Licensor of evaluating such
requested change and submitted information.


2.3 Confidentiality. (a) During the Term and for a period of two (2) years after
the expiration of the Term or earlier termination of this Agreement pursuant to
Section 6.4, each of Licensee and Licensor shall hold, and shall take all
reasonable precautions to cause each of their directors, officers, managers,
employees, agents, contractors and advisors , to hold the Confidential
Information of the other Party in strictest confidence and trust (making only
such copies thereof as necessary or appropriate for the location, feasibility
assessment, development, design, engineering, procurement, construction,
testing, modification, operation and maintenance of the Projects).
Notwithstanding the foregoing, (i) Licensor may make all disclosures which are
reasonably necessary, appropriate or advisable to obtain protection of the
confidential and proprietary character of the Technology, and (ii) Licensee may
disclose Licensor Confidential Information to other Persons in connection with
any financing whether through debt, equity or otherwise), assignment, sale,
transfer or other disposition of any Project Entity or interest in any Project
Entity, provided, that Licensee shall be required to take all necessary
precautions to cause such other Persons to hold the Licensor Confidential
Information in strictest confidence and to prevent its misappropriation,
including the execution of written confidentiality agreements with such Persons
(containing terms and conditions similar to those in this Section 2.3) providing
Licensor Confidential Information only on a limited need-to-know basis, and
taking reasonable security measures to ensure that only such portion of the
Licensor Confidential Information that is reasonable under the circumstances is
disclosed. Licensor shall be either (i) expressly named as a party to any such
confidentiality agreement entered into by Licensee with any of its directors,
managers, employees, agents, contractors, creditors or other Persons permitted
to come into possession or knowledge of any Licensor Confidential Information,
or (ii) shall be expressly named as a third-party beneficiary of any such
confidentiality agreement, and, in either case, Licensor shall be entitled to
enforce any such confidentiality agreement, including, by way of injunctive or
other equitable relief.

4

--------------------------------------------------------------------------------




(b)    In addition to the disclosures permitted under the second sentence of
Section 2.3 (a), each Party may disclose Confidential Information of the other
Party only (i) to those of its then current directors, officers, managers,
employees, agents, contractors, and advisors (including attorneys, accountants,
and consultants) of the Parties, who need to know the Confidential Information
for purposes of performing the services for which they have been engaged, (ii)
pursuant to the order or subpoena of a Governmental Authority with subpoena
power or as otherwise required pursuant to applicable Law; provided, however,
should either Party receive any such order or subpoena or propose to make
voluntary disclosure pursuant to any Law deemed by such Party to require such
disclosure, such Party shall notify the other Party promptly and in any event
sufficiently prior to compliance with the relevant order or subpoena or deemed
applicable Law to enable such other Party to seek an appropriate protective
order; provided, further, any disclosure pursuant to such an order or subpoena
or deemed applicable Law shall not act to relieve any Party of its continuing
obligation to hold the Confidential Information in strictest confidence and
trust and cause other Persons to do so as provided above in this Section 2.3,
and, except for such disclosure pursuant to order or subpoena or deemed
applicable Law, each Party shall continue to be bound by the obligations of this
Section 2.3 with respect to the Confidential Information.


(c)    The Parties may enter into a separate Confidentiality Agreement relating
to the obligation to hold the Confidential Information in strictest confidence
and trust. In such event, if there is any conflict between the terms and
conditions of such Confidentiality Agreement and the terms and conditions of
this Agreement relating to the Confidential Information and the obligations of
the Parties in connection therewith, the terms and conditions of such
Confidentiality Agreement shall govern and control.


2.4 Royalty Payment. As consideration for the grant of the License pursuant to
Section 2.1, Licensee shall pay Licensor a royalty (the "Royalty") equal to
three percent (3%) of the gross sales price for sales by Licensee of all
Products produced from any use of the Technology pursuant to the License. The
Royalty shall be calculated on an accrual (rather than a cash) basis. The
Royalty shall be payable quarterly on the 15th day of each of January, April,
July and October (as to sales accrued during the preceding calendar quarter)
during the Term. Royalty payments to Licensor shall be submitted with supporting
documentation on a facility-by-facility basis as to (i) volumes of Products
produced through the use or practice of the Technology pursuant to the License
during the relevant period, (ii) the name, address, contact Person, and
telephone number of the purchaser in each relevant sale of Products, and (iii)
the gross sales price as to each relevant sale of Products. Any Royalty owed to
Licensor by Licensee beyond the date such amount is due and payable shall accrue
interest at the per annum rate equal to the Prime Rate in effect from time to
time plus two percent (2%); provided, however, in no event shall such rate of
interest exceed the maximum lawful rate under applicable Law. Failure to make
any Royalty payment due shall constitute an Event of Default giving rise to a
right of Licensor to terminate this Agreement and the License with notice from
Licensor and the passage of time as provided in Section 6.2(a).


2.5 Annual Maintenance Payment. As additional consideration for the grant of the
License in the Territory, Licensee shall pay Licensor a non-refundable annual
payment of Fifty Thousand Dollars ($50,000), due and payable every November 30
during the Term.


2.6 [Reserved.]


2.7 Commercial Operation. Licensee shall use its good faith best efforts to
effect Commercial Operation of any Licensee Project as soon as practicable after
the Effective Date; provided, however, that Licensee must complete the following
or this Agreement shall terminate pursuant to Section 6.2(b): (i) the
expenditure of at least One Million Dollars ($1,000,000) toward the commencement
of development and Commercial Operation of the Project within eighteen (18)
months after the Effective Date, (ii) the expenditure of an additional Two
Million Dollars ($2,000,000.00) prior to the third (3rd) anniversary of the
Effective Date, and (iii) the taking, on or before the 3rd anniversary of the
Effective Date, of other significant actions to effectuate the commencement of
Commercial Operation of the Project, such as obtaining significant written
contracts for the sale of fuels, obtaining Project site control, and obtaining
contracts for the supply of Biomass. Licensee’s compliance with all of the
provisions of this Section 2.7 shall be deemed to be a material obligation
within the meaning of paragraph (b) of Section 6.2 herein; provided, however,
that Licensor’s sole remedy in the event Licensee shall fail to comply with this
Section 2.7 shall be the termination of this agreement pursuant to Section
6.2(b).

5

--------------------------------------------------------------------------------


 
2.8 Right to Manufacture. Due to the proprietary nature of the process design,
the Licensee agrees that Licensor shall maintain the exclusive right of vessel
manufacture, and the Licensee shall purchase all vessels exclusively from
Licensor. All other equipment required for construction and operation of a
Project utilizing the Technology may be purchased from other vendors. Licensee’s
compliance with the provisions of this Section 2.8 shall be deemed to be a
material obligation within the meaning of paragraph (b) of Section 6.2 herein;
provided, however, that Licensor’s sole remedy in the event Licensee shall fail
to comply with this Section 2.8 shall be the termination of this agreement
pursuant to Section 6.2(b).



ARTICLE III


OWNERSHIP AND IMPROVEMENTS


3.1 Licensor as Sole Owner. Licensee acknowledges and agrees that it does not
now own, nor will it obtain any interest in, the Technology, except for the
License granted herein.


3.2 Improvements Assigned to Licensor. Licensee acknowledges and agrees that all
Improvements shall be the exclusive property of Licensor, and Licensee agrees to
assign, and does hereby assign, and agrees to cause each of the Project Entities
to assign, to Licensor any and all right, title, and interest each of them may
now hold or hereafter obtain in any such Improvements, including any and all (a)
applications for Letters Patent and all divisionals, renewals, continuations and
continuations-in-part thereof, (b) Letters Patent of the United States which may
now or hereafter be granted thereon and all reissues and extensions thereof, (c)
rights of priority under international conventions and applications for Letters
Patent which may hereafter be filed for such Improvements in any country other
than the United States, and (d) all Letters Patent which may be granted for such
Improvements in any country or countries other than the United States and all
extensions, renewals, and reissues thereof. Licensor agrees to license, and does
hereby license, without further consideration to Licensor, all such Improvements
to Licensee pursuant to the terms and provisions of this Agreement.


3.3 Cooperation. Licensee agrees to communicate to Licensor promptly upon
becoming aware thereof, any facts known to Licensee respecting the Technology
and to testify in any legal proceedings, sign all lawful papers, execute all
divisional, continuing and reissue applications, make all rightful oaths and
generally do everything possible to cooperate to effectuate the terms of this
Article III. Upon the reasonable request of either party hereto exercisable from
time to time, the Parties shall meet to discuss any Improvements.


3.4 No Challenge to Ownership. Except in asserting rights of Licensee expressly
granted hereunder, Licensee agrees not to take any action challenging or
opposing, on any grounds whatsoever, the ownership or intellectual property
rights of Licensor with respect to the Technology, the status thereof as the
property of Licensor, or the validity or enforceability thereof by Licensor.
 
3.5 Enforcement of Intellectual Property Rights. Subject to the further
provisions of this Section 3.5, Licensor shall have the first right, but not the
obligation, to enforce any and/or all of the rights granted herein to Licensee
against any third parties believed by Licensor to be infringing, or about to
infringe, upon any rights forming a part of the Technology. Licensor is hereby
authorized to initiate any legal proceeding in any court or administrative body
for the enforcement of any such rights in the name of Licensor and/or Licensee
(pursuant to the authority granted in Section 3.6), and Licensee shall do all
lawful things required or desirable to assist Licensor in the enforcement of any
such rights. The rights of enforcement by Licensor under this Section 3.5 shall
include the initiation of any legal proceeding in any Federal or state court or
administrative body in the form of an initial pleading or complaint, the filing
of a counterclaim, the filing of a declaratory judgment action, and the defense
of any action relating in any way to rights granted herein to Licensee. Any and
all costs associated with such enforcement rights and actions initiated and
continued by Licensor shall be the sole and exclusive obligation of Licensor,
and Licensor shall retain all monetary damages, awards and recoveries there from
and shall have the exclusive right to settle and/or compromise any matter
relating thereto. Licensee shall be entitled to participate, at its sole
expense, in any such action initiated by Licensor. Nothing contained in this
Section 3.5 shall be construed as creating any obligation of Licensor to
initiate or continue any proceedings involving the enforcement of the rights
granted herein to Licensee.

6

--------------------------------------------------------------------------------


 
3.6 Appointment of Licensor as Attorney-in-Fact. Licensee hereby appoints
Licensor as its attorney-in-fact for the specific limited purpose of executing
in the name of Licensee all documents and performing in the name of Licensee all
other acts necessary, appropriate or desirable to protect, through filings with
Governmental Authorities of the United States, any state thereof or any foreign
country or legal proceedings before any court of other such Governmental
Authority, the confidential and proprietary nature of the Technology or the
ownership thereof by Licensor.


ARTICLE IV


ACCESS TO PROJECTS AND INFORMATION


Licensor and its directors, officers, employees, agents and contractors shall
have the right to be present at any Project at any reasonable time during normal
business hours during the Term upon no less than twenty-four (24) hours' advance
telephonic notice, but such access shall be at the sole risk and expense of
Licensor. Licensor and its shareholders, directors, officers, employees, agents
and contractors shall also have reasonable access during normal business hours
and upon no less than twenty-four (24) hours' advance telephonic notice to
inspect, audit and review all applications of the Technology and all operating
data, books, records, and other information of Licensee and the Project Entities
relating to applications of the Technology, provided that such inspection and
review does not interfere materially with the business of Licensee, or any
Project Entity, as the case may be, and, provided further, that Licensor treats
all such information which is Confidential Information (and which is not
otherwise Licensor Confidential Information) in trust and confidence as provided
in Section 2.3. In the event that any such inspection, audit or review discloses
an underpayment of Royalties or other amounts due hereunder, Licensee shall
immediately pay to Licensor the amount of such underpayment.


ARTICLE V


REPRESENTATIONS AND WARRANTIES


5.1 Licensor Representations. Licensor represents and warrants to Licensee (each
of which representations and warranties shall survive the execution and delivery
of this Agreement for a period of two (2) years after the expiration of the Term
or the earlier termination of this Agreement), subject to the provisions of
Section 5.2, that (a) Licensor is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
incorporation, (b) Licensor has the right to grant the License under this
Agreement, (c) Licensor has the power and all requisite authority to enter into
this Agreement, (d) the execution and delivery of this Agreement by Licensor and
the performance of its obligations hereunder do not conflict with or result in a
default or imposition of any lien or encumbrance against any property of
Licensor under any agreement to which Licensor is a party or by which any of its
property is bound which, in any such case, could reasonably be expected to have
a materially adverse effect on the business or financial performance of
Licensor, and (e) this Agreement constitutes Licensor's legal, valid, and
binding obligation.
 
5.2 Negation of Certain Warranties. LICENSOR MAKES NO REPRESENTATION OR
WARRANTY, EITHER EXPRESS OR IMPLIED, AS TO THE ADEQUACY OF THE TECHNOLOGY, OR
ITS SUFFICIENCY FOR ANY SPECIFIC PURPOSE OR FREEDOM FROM ANY DEFECT OF ANY KIND,
INCLUDING FREEDOM FROM ANY PATENT OR TRADE SECRET INFRINGEMENT THAT MAY RESULT
FROM THE USE BY LICENSEE OF THE TECHNOLOGY (BUT WITHOUT IN ANY MANNER INTENDING
TO LIMIT THE INDEMNIFICATION BY LICENSOR PURSUANT TO SECTION 7.1). FURTHER,
LICENSOR MAKES NO REPRESENTATION, GUARANTY OR WARRANTY THAT THE TECHNOLOGY
DESCRIBED IN ANY PATENT APPLICATIONS, ISSUED PATENTS OR TRADE SECRET DOCUMENTS
IS SUITABLE FOR USE BY LICENSEE OR THAT ANY APPLICATION FOR A PATENT WILL RESULT
IN THE GRANT OF A PATENT.

7

--------------------------------------------------------------------------------


 
5.3 Licensee Representations. Licensee represents and warrants to Licensor (each
of which representations and warranties shall survive the execution and delivery
of this Agreement for a period of two (2) years after the expiration of the Term
or the earlier termination this Agreement) that (a) Licensee is a duly formed
and validly existing under the laws of its jurisdiction of formation, (b)
Licensee has the power and all requisite authority to enter into this Agreement,
(c) the execution and delivery of this Agreement by Licensee and the performance
of Licensee's obligations hereunder do not conflict with or result in a default
or imposition of any lien or encumbrance under any other agreement to which
Licensee is a party or by which any of its property is bound which could
reasonably be expected to have a materially adverse effect on the business or
financial performance of Licensee, and (d) this Agreement constitutes Licensee's
legal, valid, and binding obligation.
 
ARTICLE VI


TERM AND TERMINATION


6.1 Term. Subject to the further provisions of this Article VI, this Agreement
shall remain in force and effect and the Parties shall remain obligated hereby
and entitled to rights and benefits hereunder until the earlier of (the "Term")
(a) termination of this Agreement by mutual agreement of the Parties, or (b) the
expiration of thirty (30) years from the Effective Date; provided, however, that
with respect to any Project for which the owners thereof have, as of the
effective date of such termination or expiration, expended material funds in
connection with the development thereof, Licensor shall grant a license to such
Project under substantially the same terms and conditions as set forth herein,
which license shall be for a term equal to twenty-five (25) years from the
commencement of Commercial Operation of such Project. Notwithstanding the
foregoing, if a project is not built and operating within the conditions set
forth in Section 2.7, Licensor has the right to revoke this License if
substantial progress or financing has not been demonstrated as determined in the
sole discretion of Licensor.
 
6.2 Event of Default. An event of default under this Agreement (an "Event of
Default") shall be deemed to exist upon the occurrence of any one or more of the
following events:


(a)    failure by a Party to make payment of any amounts due under this
Agreement, including the Royalty, which failure continues for a period of twenty
(20) days after written notice of such nonpayment from the Party entitled to
payment;


(b)    failure by a Party to perform fully any material provision of this
Agreement, other than the payment of any amounts due, and (i) such failure
continues for a period of sixty (60) days after notice of such nonperformance
from the other Party describing in reasonable detail the relevant nonperformance
or (ii) if such nonperforming Party shall commence within such thirty (30) days
and shall thereafter proceed with all due diligence to cure such failure, such
failure is not cured within such longer period as shall be necessary for such
nonperforming Party to cure the same with all due diligence, such longer period,
in all events, not to exceed ninety (90) days; or


(c)    either Party shall (i) file, or consent to the filing against it of or
admit any allegations made against it in, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy or insolvency law of any
jurisdiction; (ii) make an assignment for the benefit of its creditors; (iii)
seek or consent to, or acquiesce in, the appointment of a custodian, receiver,
trustee, or other officer with similar powers, for substantially all its
property; (iv) be adjudicated bankrupt or insolvent, or (v) suffer the entry
against such Party of an order for relief in any case or proceeding for
liquidation or reorganization or otherwise to take advantage of any bankruptcy
or insolvency law of any jurisdiction or ordering the dissolution, winding up or
liquidation of all or any substantial part of the property of such Party or have
filed against such Party any petition for any such relief and any such order or
petition shall remain unvacated or pending and unstayed for an aggregate of
ninety (90) days (whether or not consecutive).

8

--------------------------------------------------------------------------------


 
6.3  Force Majeure. In the event that either Party is rendered unable, by reason
of an event of Force Majeure, to perform, wholly or in part, any obligation or
commitment set forth in this Agreement, then, provided such Party gives prompt
written notice describing the particulars of such event, including the nature of
the occurrence and its expected duration, and continues to furnish monthly
reports with respect thereto during the period of the Force Majeure, the
obligations of both Parties (except for the obligation of Licensee to pay
accrued Royalties pursuant to Section 2.4) shall be suspended to the extent and
for the period of such Force Majeure condition; provided, however, that (a) the
suspension of performance is of no greater scope and of no longer duration than
is required by the Force Majeure and (b) the Party whose performance is being
excused shall use its reasonable efforts to perform its obligations hereunder
and use its reasonable efforts to remedy its inability to perform. If a Force
Majeure affects a material obligation or commitment and continues for more than
four (4) consecutive months, either Party may terminate this Agreement upon
thirty (30) days' prior written notice.
 
6.4 Default Remedies. Subject in each case to the provisions of Article VIII or
Section 9.8 to the contrary, immediately upon the occurrence of an Event of
Default under Section 6.2 on the part of either Party, the non-defaulting Party
shall have the right, at its election, to terminate this Agreement and/or sue
such defaulting Party for damages and/or injunctive or other equitable relief
arising in connection with such Event of Default.


6.5 Obligations of the Parties. Upon the expiration of the Term or the earlier
termination of this Agreement, Licensee shall, and shall cause each Project
Entity, which is not a party to a separate sublicense with Licensor to enter
into a license with Licensor, to (a) immediately cease all uses of the
Technology, (b) make no further use of any rights licensed to Licensee by this
Agreement, except to the extent of rights granted in any other written agreement
entered into after the Effective Date between Licensor and Licensee, and (c)
return to Licensor promptly (i) all Improvements in the possession of Licensee
and (ii) the originals and all copies of all Licensor Confidential Information.
Upon any termination of this Agreement, Licensor shall promptly return upon
request by Licensee the originals and all copies of all Confidential Information
relating to Licensee's business.


6.6 Survival of Claims. Any claims by either Party against the other Party
existing under this Agreement at the expiration or any termination of this
Agreement shall survive such termination or expiration.


6.7 Survival of Certain Provisions. Any provisions, agreements, warranties or
representations contained in this Agreement which expressly or by implication
come into or remain in force following the termination or expiration of this
Agreement shall survive such termination or expiration, including the provisions
of Articles III, V, VII and VIII and Sections 2.3, 2.4, 9.1, 9.2, 9.7, 9.8, 9.16
and 9.17.
 
ARTICLE VII


INDEMNIFICATION


7.1 Indemnification by Licensor. Licensor, as indemnitor, agrees to indemnify,
defend, and hold harmless Licensee and its officers, directors, managers,
members, shareholders, agents, employees, successors and assigns, as indemnitees
("Licensee Indemnitees") from and against any and all claims, demands,
liabilities, judgments, awards, liens, losses, damages, or costs (including
reasonable attorneys' fees and expenses) of any kind or nature (unless caused by
the conduct of or omission by any of the Licensee Indemnitees) arising from or
in any manner related to the failure by Licensor to observe or perform the
covenants and agreements of Licensor under this Agreement or the inaccuracy of
any representation or warranty made by Licensor in this Agreement.


7.2 Indemnification by Licensee. Licensee, as indemnitor, agrees to indemnify,
defend, and hold harmless Licensor and its officers, directors, shareholders,
agents, employees, successors and assigns, as indemnitees ("Licensor
Indemnitees"), from and against any and all claims, demands, liabilities,
judgments, awards, liens, losses, damages, or costs (including reasonable
attorneys' fees and expenses) of any kind or nature (unless caused by the
conduct of or omission by any of the Licensor Indemnitees) arising from or in
any manner related to (a) the use or practice by Licensee of the Technology
where such use and practice is not in compliance with the provisions of Section
2.2, except to the extent arising from or related to any allegation by a Person
other than an affiliate of Licensee that any portion of the Technology or the
use thereof by Licensee in accordance with this Agreement infringes upon prior
rights of any other Person; (b) the operation of the business of Licensee and
the Projects as they may relate to this Agreement or the Technology; or (c) to
the extent not covered by clause (a) immediately above, the failure by Licensee
to observe or perform the covenants and agreements of Licensee under this
Agreement or the inaccuracy of any representation or warranty made by Licensee
in this Agreement.

9

--------------------------------------------------------------------------------


 
7.3 Duty to Defend. Each indemnitor, at its sole cost and expense, shall defend,
with counsel reasonably satisfactory to each indemnitee, any claim, demand,
suit, cause of action or proceeding covered by the indemnities set forth in
Section 7.1 or Section 7.2, as the case may be. Each indemnitor shall have the
right to control the defense of any claim, demand, suit, cause of action, or
proceeding without prejudice to its right to contest thereafter whether such was
within the scope of the indemnities contained in Section 7.1 or Section 7.2, as
the case may be. Each indemnitee shall have the right, but not the obligation,
at its sole cost and expense, to participate in the defense of any such claim,
demand, suit, cause of action or proceeding. Each indemnitee shall have the
right at any time, by notice to each indemnitor, to assume exclusive control of
the defense of any claim, demand, suit, cause of action or proceeding insofar as
such indemnitee is concerned, at the sole cost and expense of the relevant
indemnitor (subject to the right of the relevant indemnitor to contest whether
such claim, demand, suit, cause of action or proceeding is within the scope of
the indemnities contained in Section 7.1 or Section 7.2 as the case may be), if
(a) the relevant indemnitor fails to defend diligently such claim, demand, suit,
cause of action or proceeding, (b) there is a conflict in the interests of the
relevant indemnitor and such indemnitee with respect to such claim, demand,
suit, cause of action or proceeding, or (c) at any time during the pendency of
such claim, demand, suit, cause of action or proceeding the relevant indemnitor
shall disaffirm its responsibility for the claim involved. Each indemnitor shall
pay all reasonable costs that may be incurred by all indemnitees in such defense
or in enforcing the indemnity set forth in Section 7.1 or Section 7.2, as the
case may be, including reasonable attorneys' fees, within ten (10) days after
request therefor.


7.4 Settlement. Each indemnitor shall have the right to settle, at its sole cost
and expense, any claim, demand, suit, cause of action, or proceeding within the
scope of Section 7.1 or Section 7.2, as the case may be, which results only in
the payment of money. No indemnitor shall, however, have the right, without the
prior written consent of the relevant indemnitee, to settle any claim, demand,
suit, cause of action, or proceeding which claim, demand, suit, cause of action
or proceeding or settlement thereof, involves nonmonetary obligations of any
indemnitee; provided, however, any indemnitee not agreeing to any such
settlement proposed by an indemnitor shall be responsible, without benefit of
the indemnity contained in Section 7.1 or Section 7.2, as the case may be, for
damages of such indemnitee incurred as a result of not agreeing to such
settlement and neither Licensee nor any affiliate of Licensee shall enter into
any such settlement if, in the good-faith opinion of Licensor, such settlement
could create a precedent or implication that any Person other than Licensor owns
the Technology.
 
ARTICLE VIII


DISPUTE RESOLUTION


8.1 Agreement to Dispute Resolution. Subject to the provisions of Section 9.8,
in the event a dispute arises between Licensor and Licensee regarding the
application or interpretation of this Agreement, such dispute shall be the
subject of a dispute resolution process, as provided below in this Article,
before either Licensor or Licensee may resort to litigation. Any such dispute
resolution process shall be conducted in Los Angeles County, California, or at
such other location as may be mutually agreed upon by the Parties.


8.2 Initiation of Dispute Resolution. The Party proposing that any dispute be
submitted to dispute resolution shall do so by giving written notice to the
other Party of its desire to submit the matter to dispute resolution. Promptly
thereafter, but in any event within ten (10) days or such longer time as the
Parties may agree upon, the Parties (each being represented by representatives
with decision-making authority as to the relevant dispute) shall meet to attempt
to resolve the relevant dispute. Each of the Parties shall bear its own expenses
incurred in connection with any such meeting.


8.3 Mediation. If the Parties shall fail for any reason, within thirty (30) days
from the initial notice provided for in Section 8.2, to resolve the relevant
dispute, then, prior to resorting to litigation, the Parties shall submit the
relevant dispute to mediation before a single disinterested mediator, who shall
be agreed upon mutually from among those affiliated with Judicial Arbitration &
Mediation Services, Inc., or any other mediation service mutually agreed to by
the Parties.


8.4 Expense of Mediation. The fees and expenses occasioned by a mediation,
including reasonable attorneys' fees of the prevailing Party, shall be the
obligation of the nonprevailing Party; provided, however, in the event that
neither Party is the sole prevailing Party, unless otherwise agreed by the
Parties, the fees and expenses of the mediation process shall be paid in equal
proportions by the Parties and each of the Parties shall pay the fees and
expenses of its counsel.

10

--------------------------------------------------------------------------------


 
ARTICLE IX


MISCELLANEOUS PROVISIONS


9.1 Assignment. Licensor may assign its rights under this Agreement, including
in connection with any sale, transfer or other disposition of the Technology, to
any other Person, without the consent of Licensee; provided, however, that any
such Assignment shall be made expressly subject to this Agreement. Licensee may
not assign this Agreement, in whole or in part, by operation of law, merger,
acquisition or otherwise, without the prior written consent of Licensor. Any
attempt by either Party to make any assignment, transfer or other disposition of
this Agreement or any rights or obligations hereunder, other than in accordance
with the provisions of this Section, shall be null and void and of no effect.
Subject to the foregoing, this Agreement shall be binding upon, and inure to the
benefit of, each Party’s permitted successors and assigns.


9.2 Successors and Assigns. All terms and provisions contained herein shall
inure to the benefit of and shall be binding on each of the Parties and their
respective successors and permitted assigns.


9.3 Parties in Interest. Subject to the provisions of Sections 2.3 and 9.2, and
unless otherwise expressly provided herein, this Agreement and each and every
provision hereof is for the exclusive benefit of the Parties and is not for the
benefit of any third Person.


9.4 Amendments; Waivers. Neither this Agreement nor any provision hereof may be
amended, waived, discharged, or terminated orally, but only by an instrument in
writing signed by the Party against whom enforcement of the amendment, waiver,
discharge, or termination is sought.
 
9.5 Non-Waiver. It is understood and agreed that any delay, waiver, or omission
by any Party to exercise any right or power arising from any breach or default
by the other Party with respect to any of the terms, provisions, or covenants of
this Agreement shall not be construed to be a waiver by such Party of any
subsequent breach or default of the same or other terms, provisions or covenants
on the part of such other Party.


9.6 Notices. Any notice, demand, offer, or other written instrument required or
permitted to be given pursuant to this Agreement shall be in writing signed by
the Party giving such notice and shall be hand delivered or sent by overnight
courier, certified mail (return receipt requested), or telefax to the other
Party at the relevant address set forth below:


If delivered to Licensor:
Gemini Environmental Corporation
590 Madison Avenue, 21st Floor
New York, NY 10022
Attn: Chris Walton


If delivered to Licensee:
Full Circle Industries, Inc.
1800 Century Park East, Suite 600
Los Angeles, CA 90067
Attn: Steve Racoosin



Either Party shall have the right to change the address to which notice shall be
sent or delivered by similar notice sent in like manner to the other Party.
Without limiting any other means by which a Party may be able to provide that a
notice has been received by the other Party, a notice shall be deemed to be duly
received (a) if sent by hand, on the date when left with a responsible Person at
the address of the recipient; (b) if sent by registered mail or overnight
courier, on the date of receipt; or (c) if sent by telefax upon receipt by the
sender of an acknowledgment or transmission report generated by the machine from
which the telefax was sent indicating that the telefax was sent in its entirety
to the recipient's facsimile number.

11

--------------------------------------------------------------------------------


 
9.7 Attorneys' Fees. In the event any dispute between the Parties to this
Agreement should result in litigation or any other proceeding (including
mediation), then, subject to the provisions of Section 8.4 to the contrary, the
prevailing Party shall be reimbursed by the nonprevailing Party for all
reasonable costs and expenses, including reasonable attorneys' fees, incurred by
the prevailing Party in connection with such litigation or other proceeding and
any appeal or enforcement thereof.
 
9.8 Injunctive Relief. It is understood and agreed that any breach by Licensee
of any of its obligations or agreements under any of Sections 2.1, 2.2, 2.3,
3.2, 3.3, 3.4, 3.5, 3.6, 6.5 and 9.1, and under either of Articles IV and VII
would cause irreparable injury to Licensor for which money damages would not be
a sufficient remedy. In addition, it is understood and agreed that any breach by
Licensor of any of its obligations or agreements under any of Sections 2.3, 6.5
and 9.1 and under Article VII would cause irreparable injury to Licensee for
which money damages would not be a sufficient remedy. Accordingly, in addition
to any remedies available at law, the Parties shall each, as the case may be, be
entitled to seek equitable relief, including a restraining order, an injunction
and an order of specific performance in the event of any breach or threatened
breach by the other Party of any of its respective obligations or agreements
under the Sections and Articles of this Agreement referenced above in this
Section. Such remedies shall not be deemed to be the exclusive remedy for any
such breach or threatened breach of this Agreement, but shall be in addition to
all other remedies available to the Parties at law or in equity. The breach or
threatened breach of the provisions of the Sections and Articles of this
Agreement referenced above shall not be subject to the dispute resolution
provisions of this Agreement and the Parties need not pursue dispute resolution
prior to seeking relief pursuant to this Section.


9.9 Remedies. Except as provided herein to the contrary, no remedy conferred by
any specific provision of this Agreement is intended to be exclusive of any
other remedy, and each and every remedy shall be cumulative and shall be in
addition to every other remedy given hereunder, or now, or hereafter existing at
law, in equity, by statute or otherwise. The election of one or more remedies by
either Party shall not constitute a waiver of the right to pursue other
available remedies.


9.10 Further Assurances. Each of the Parties agrees to execute and deliver any
and all additional papers and documents, and to do any and all acts reasonably
necessary in connection with the performance of its obligations hereunder or to
carry out the intent of the Parties reflected herein.


9.11 No Agency, Joint Venture, Partnership. The Parties hereby agree that this
Agreement merely constitutes a license agreement, and that no agency (except as
expressly provided to the contrary in Section 3.6), joint venture or partnership
is created hereby, and that neither Party shall incur obligations in the name of
the other or be obligated in respect of any obligation of the other Party
without the prior written consent of such other Party or such Party, as the case
may be.


9.12 Severability. Should any part or provision of this Agreement be held
unenforceable, the validity of the remaining parts or provisions shall not be
affected by such holding so long as the primary purposes and intentions of the
Parties can still be accomplished.


9.13 Negotiated Transaction. Each Party affirms to the other that it has had the
opportunity to consult and discuss the provisions of this Agreement with
independent legal counsel and fully understands the legal effect of each
provision. For all purposes, this Agreement shall be deemed to have been drafted
jointly by both Parties.
 
9.14 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original instrument and which shall have the same
force and effect as the original instrument, and all of which shall constitute
one and the same agreement.


9.15 Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, both written and oral, between the Parties with
respect to the subject matter hereof, including the Original Agreement.

12

--------------------------------------------------------------------------------




9.16 Jurisdiction and Venue. Subject to the provisions of Article VIII, all
actions or proceedings with respect to, arising directly or indirectly in
connection with, out of, related to, or from this Agreement or any of the other
documents or agreements contemplated herein to be executed by either of the
Parties shall be litigated in courts having situs in Orange County, California,
and each Party hereby submits to the jurisdiction of such courts in any such
action and hereby waives any rights it may have to transfer or change the
jurisdiction or venue of any litigation brought against it in accordance with
this Section.


9.17 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware without giving effect to the principles
thereof relating to conflicts of laws.
 
13

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed,
effective as of the day and year first set forth hereinabove.
 
GEMINI ENVIRONMENTAL CORPORATION
 
FULL CIRCLE INDUSTRIES, INC.
     
By:
 
By:
     
Name: Christopher S. Walton
 
Name: Steve Racoosin
     
Title: President
 
Title: CEO
     
Date: February 12, 2007
 
Date: February 12, 2007

 
14

--------------------------------------------------------------------------------



EXHIBIT A


DESCRIPTION OF THE PROCESS
 
The Process relates to a method and apparatus for the treatment of municipal
solid waste, as described in U.S. Patent Application filed with USPTO on July
21, 2006, entitled “SOLID WASTE TREATMENT APPARATUS AND METHOD”. The Process
also includes all related know-how and Improvements to the Technology, whether
described in said patent applications or in additional patent applications filed
by or patents issued to Licensor from time to time in the future, and whether
such know-how or Improvements are protected as trade secrets or not.

15

--------------------------------------------------------------------------------






